Case: 20-1816     Document: 26   Page: 1    Filed: 12/14/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                IN RE: MATTHEW EARLEY,
                          Appellant
                   ______________________

                         2020-1816
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 12/925,235.
                   ______________________

                 Decided: December 14, 2020
                   ______________________

    MATTHEW EARLEY, Allenwood, NJ, pro se.

    MARY L. KELLY, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Andrei Iancu. Also represented by MICHAEL S. FORMAN,
 THOMAS W. KRAUSE, AMY J. NELSON, FARHEENA YASMEEN
 RASHEED.
                 ______________________

   Before PROST, Chief Judge, CLEVENGER and TARANTO,
                     Circuit Judges.
 PER CURIAM.
     Matthew Earley is the named inventor on U.S. Patent
 Application No. 12/925,235 (the ’235 application), titled
 “Fixed Pitch Wind (or Water) Turbine with Centrifugal
Case: 20-1816     Document: 26     Page: 2    Filed: 12/14/2020




2                                                IN RE: EARLEY




 Weight Control (CWC).” The examiner rejected claims 26–
 29 of the ’235 application for obviousness based on one of
 Mr. Earley’s prior patents, i.e., U.S. Patent No. 6,949,842
 (the ’842 patent), in combination with U.S. Patent No.
 3,942,026 (Carter) and U.S. Patent Publication No.
 2010/0207396 (Simon). The Patent Trial and Appeal Board
 affirmed the examiner’s rejections. We affirm the Board.
                               I
      The ’235 application, filed on October 18, 2010, involves
 fixed-pitch wind or water turbines with centrifugal weight
 control. J.A. 30. For this appeal, the application’s disclo-
 sures on wind turbines are most relevant. The application
 builds on Mr. Earley’s ’842 patent and uses that earlier pa-
 tent’s “control solution”—a centrifugal-weight-control as-
 sembly.      J.A. 31.     This application describes “an
 implementation” that “extend[s] the low speed shaft down
 the length of the tower” of a wind turbine. J.A. 31. Accord-
 ing to the ’235 application, “extending the low speed shaft
 down the length of the tower also means you can move
 other major components down, including [a] generator and
 [a] gearbox,” resulting “in several compelling advantages.”
 J.A. 31. The centrifugal-weight-control “configuration is
 horizontal (perpendicular to [the] vertical low speed
 shaft).” J.A. 32.
     Figure 1 illustrates the wind-turbine embodiment:
Case: 20-1816     Document: 26     Page: 3    Filed: 12/14/2020




 IN RE: EARLEY                                               3




 J.A. 35.
      The specification asserts that this configuration is an
 improvement over the prior art. It says: “Employing [cen-
 trifugal weight control] (in lieu of pitch or stall solutions)
 in conjunction with induction generator torque, enables on
 demand control of necessary amounts of opposing torque to
 manage rotor speed in gusty and increasing wind speeds
 through cut-out . . . typically 25 meters per second.” J.A.
Case: 20-1816    Document: 26      Page: 4      Filed: 12/14/2020




4                                                 IN RE: EARLEY




 31 (second alteration in original). “Current technology cap-
 tures and transforms less than half of the energy content
 available,” the specification states, explaining that, in the
 prior art, “the operating speed [for wind turbines] is typi-
 cally up to 25 m/s” but the “rated power is typically reached
 at 14 or 15 m/s.” J.A. 30. The arrangement in the ’235
 application purports to use more of the available energy.
     Claim 26 is representative and recites:
          A wind turbine for the production of in-
     creasing amounts of energy in increasing
     wind speeds up to cut-out at 25 m/s [c]ompris-
     ing:
             a supporting framework including:
            an elevated platform for the swiveling
         movement about a vertical axis;
             a supporting tower;
             a rotor with fixed pitch blades;
             a horizontal low speed shaft that couples to
         said rotor for rotation with said rotor;
             a right angle gearbox that journals said
         horizontal shaft to input of said right angle
         gearbox;
             an extended vertical shaft that journals to
         output side of said right angle gearbox;
             a centrifugal weight control apparatus that
         drivingly connects to said extended vertical
         shaft at base of tower;
             a multi-geared transmission having a low
         speed input connected to said extended vertical
         shaft;
             a high speed output of said multi-geared
         transmission;
Case: 20-1816     Document: 26      Page: 5   Filed: 12/14/2020




 IN RE: EARLEY                                               5



             a clutch that journals to said high speed
         output[; and]
             an induction generator that operatively
         connects to said clutch for rotation at desired
         speeds.
 J.A. 756 (emphasis added).
                               II
                               A
     The examiner and the Board relied on three prior-art
 references—the ’842 patent, Carter, and Simon—for reject-
 ing representative claim 26.
      The ’842 patent: “Centrifugal Weight Control for a Wind
 or Water Turbine.” The ’842 patent lists Mr. Earley as the
 inventor and describes a “centrifugal weight control” as-
 sembly that “control[s] rotor speed” while wind (or water)
 speed changes. ’842 patent, col. 2, lines 14–18. The assem-
 bly includes weights that can be moved away from or to-
 ward the rotational axis to change the inertial force. Id.,
 col. 2, lines 30–50. By adjusting the location of the weights
 while the overall assembly rotates, the centrifugal-weight-
 control assembly can maintain the wind turbine’s operat-
 ing speed while increasing rolling torque, which allows
 generators to capture energy. Id. The general concept is
 similar to changing gears on a bike. Unlike the ’235 appli-
 cation, the centrifugal-weight-control assembly of the ’842
 patent is essentially parallel to the blades of a wind turbine
 and not connected to a vertical shaft.
     Figure 1 shows the placement of the assembly:
Case: 20-1816      Document: 26   Page: 6    Filed: 12/14/2020




6                                              IN RE: EARLEY




 ’842 patent, fig. 1.
      Carter: “Wind Turbine with Governor.” Carter “gener-
 ally relates to a wind driven turbine assembly for driving a
 generator or generators in a manner to produce electrical
 energy in response to rotation of the wind turbine.” Carter,
 col. 1, lines 6–9. Carter describes “a wind turbine assembly
 including a single vertical drive shaft drivingly connected
 to a generator assembly and a governor assembly for con-
 trolling the rotational speed of the drive shaft by connect-
 ing additional generators to the drive shaft for increasing
Case: 20-1816      Document: 26    Page: 7    Filed: 12/14/2020




 IN RE: EARLEY                                              7



 the load thereon.” Id., col. 1, lines 37–43. “The horizontal
 shaft is drivingly connected to a vertical shaft which drives
 a generator assembly at the lower end of the supporting
 framework. A wind vane assembly is connected to the
 turntable and a governor assembly is drivingly connected
 to the horizontal shaft for controlling the rotational speed
 of the wind wheels and horizontal shaft.” Id., Abstract.
    Figure 1 shows the location of the transmission and
 generator at the base of the turbine:




 Carter, fig. 1.
     Simon: “Power Generating System.” This prior-art ref-
 erence describes “[a] system for converting wind power to
Case: 20-1816    Document: 26     Page: 8    Filed: 12/14/2020




8                                              IN RE: EARLEY




 electrical power comprising a transmission module with
 multiple power flows to an output and a first generator cou-
 pled to the output.” Simon, Abstract. In particular, Simon
 describes a “power conversion module 18” with “an induc-
 tion generator, which provides a cost-effective machine for
 converting the rotational energy to electricity for power to
 the grid 22.” Id., ¶ 26. Simon also describes a multi-geared
 transmission, namely, “a transmission 30 selectable be-
 tween at least two gear ratios, for example[,] a three (or
 more) speed transmission, coupled between the turbine 10
 for receiving wind energy and at least one generator 36 in
 the power conversion module 18.” Id., ¶ 30.
                              B
     On January 6, 2017, the examiner issued Mr. Earley a
 final rejection of claims 26–29 for obviousness over the
 combination of the ’842 patent, Carter, and Simon. J.A.
 598 (Final Rejection). The examiner determined that the
 ’842 patent disclosed all claim elements except (1) an ex-
 tended vertical shaft, (2) a gearbox with a multi-geared
 transmission, and (3) an induction-type generator. J.A.
 598–99. As to “an extended vertical shaft,” the examiner
 concluded that “[i]t would have been obvious to one skilled
 in the art at the time the invention was made to use the
 extended vertical shaft disclosed by Carter on the support-
 ing tower disclosed by [the ’842 patent] for the purpose of
 providing mechanical power to a generator located at the
 base of a tower.” J.A. 600. As to “a gearbox with a multi-
 geared transmission” and “an induction-type generator,”
 the examiner determined:
        It would have also been obvious to one skilled
    in the art at the time the invention was made to
    use the multi-speed transmission (in lieu of the
    multi-geared transmission disclosed by [the ’842
    patent]) and an induction generator (in lieu of the
    generator disclosed by [the ’842 patent] or the gen-
    erator disclosed by Carter) disclosed by Simon on
Case: 20-1816     Document: 26      Page: 9    Filed: 12/14/2020




 IN RE: EARLEY                                                 9



     the wind turbine disclosed by [the ’842 patent] for
     the purpose of providing multiple high-speed out-
     puts instead of a single high-speed output from the
     transmission and providing “a cost-effective ma-
     chine for converting the rotational energy to electric-
     ity.”
 J.A. 600 (quoting Simon, ¶ 26).
      On November 14, 2019, the Board affirmed the exam-
 iner’s rejections. Ex parte Earley, 2019 Pat. App. LEXIS
 10527, *2 (P.T.A.B. November 14, 2019). In reaching that
 result, the Board rejected three arguments. The Board
 first explained that the ’842 patent’s “wind turbine in-
 cludes the same structural elements that [Mr. Earley] dis-
 closes are responsible for the functional limitations recited
 in claim 26’s preamble.” Id. at *9–10 (citation omitted).
 For that reason, explained the Board, “the burden was on
 [Mr. Earley] to show that [the ’842 patent’s] wind turbine
 as modified by the suggestions in the other prior art refer-
 ences would not inherently perform the same function re-
 cited in claim 26.” Id. at *10. Because Mr. Earley did not
 “direct” the Board “to any objective evidence,” he did not
 meet the burden. Id. Next, the Board rejected Mr. Earley’s
 challenge of the motivation to combine the three prior-art
 references. The Board accepted the examiner’s explana-
 tion that a relevant artisan would have used the vertical
 shaft taught in Carter “for the purpose of providing me-
 chanical power to a generator located at the base of a
 tower.” Id. at *5–6. As to Simon, the Board found that a
 relevant artisan “would have implemented an induction
 generator in [the ’842 patent] for the purpose of providing,
 inter alia, a cost-effective machine for converting the rota-
 tional energy to electricity.” Id. at *11–12. Last, the Board
 rejected Mr. Earley’s contention that the ’235 application’s
 claimed invention achieves unexpected results. Id. at *12–
 13. The Board reasoned that Mr. Earley did “not direct us
 to objective, experimental data comparing the claimed
Case: 20-1816    Document: 26     Page: 10    Filed: 12/14/2020




 10                                             IN RE: EARLEY




 invention against the closest prior art,” so his argument
 was “unsupported” and “unpersuasive.” Id. at *12.
     Mr. Earley requested a rehearing, arguing that the
 Board relied on a new ground of rejection. On January 27,
 2020, the Board maintained its affirmance of the exam-
 iner’s rejection, but because of Mr. Earley’s “pro se status
 and the complex nature of this prosecution,” the Board
 thought it was “appropriate to designate [its earlier] affir-
 mance as a new ground of rejection pursuant to 37 C.F.R.
 § 41.50(b).” Ex parte Earley, Appeal 2019-000815, 2020
WL 489476, at *3 (P.T.A.B. Jan. 27, 2020). Based on that
 designation, the Board gave Mr. Earley two options to ad-
 dress the ground: reopen prosecution or request a rehear-
 ing. Id.
      Mr. Earley chose to request a rehearing. On March 11,
 2020, the Board denied that (second) request for rehearing
 on the merits. Ex parte Earley, Appeal 2019-000815, 2020
WL 1286056, at *2–3 (P.T.A.B. Mar. 11, 2020). Mr. Earley
 contended that Simon’s induction generator could not meet
 the capability in the preamble because “[a]n induction gen-
 erator with a 12 m/s rating would render the claimed in-
 vention inoperable for its intended use—i.e., where [t]he
 claimed invention is unique in its ability to generate in-
 creasing amounts of energy through 24 m/s.” Id. at *1 (in-
 ternal quotation marks omitted). The Board rejected that
 contention because it was “not supported by objective evi-
 dence (e.g., a sworn declaration).” Id. Mr. Earley also as-
 serted that the ’842 patent’s centrifugal-weight-control
 assembly would “inherently” act as “a very large air brake,”
 causing the capability requirement of the new application’s
 preamble not to be met. Id. at *2. The Board rejected the
 assertion, stating that it was “based merely on conclusory
 statements that are not accompanied by any objective evi-
 dence (e.g., declaration evidence) providing detailed specif-
 ics of the systems used for comparison.” Id.
Case: 20-1816    Document: 26       Page: 11   Filed: 12/14/2020




 IN RE: EARLEY                                             11



     Mr. Earley timely appealed. We have jurisdiction un-
 der 35 U.S.C. § 141(a) and 28 U.S.C. § 1295(a)(4)(A).
                              III
     Accepting that claim 26 is representative, Mr. Earley
 challenges the Board’s determination of obviousness of
 claim 26 based on the ’842 patent, Carter, and Simon. The
 ultimate obviousness determination under 35 U.S.C. § 103
 is a matter of law based on underlying factual findings,
 which include “the scope and content of the prior art, the
 differences between the prior art and the claimed inven-
 tion, the level of ordinary skill in the art, the presence or
 absence of a motivation to combine or modify with a rea-
 sonable expectation of success, and objective indicia of non-
 obviousness.” Ariosa Diagnostics v. Verinata Health, Inc.,
 805 F.3d 1359, 1364 (Fed. Cir. 2015). We review the
 Board’s ultimate obviousness determination de novo and
 its underlying factual findings for substantial-evidence
 support. In re Varma, 816 F.3d 1352, 1359 (Fed. Cir. 2016).
 Our review for substantial-evidence support “ask[s]
 whether a reasonable fact finder could have arrived at the
 agency’s decision, which requires examination of the record
 as a whole, taking into account evidence that both justifies
 and detracts from an agency’s decision.” Personal Web
 Technologies, LLC v. Apple, Inc., 848 F.3d 987, 991 (Fed.
 Cir. 2017) (cleaned up).
                              A
      Mr. Earley challenges the Board’s finding that a rele-
 vant artisan would have a motivation to combine teachings
 of the ’842 patent, Carter, and Simon to arrive at claim 26’s
 structure with a reasonable expectation that the result
 would be capable, as required by claim 26’s preamble, of
 “the production of increasing amounts of energy in increas-
 ing wind speeds up to cut-out at 25 m/s.” First, Mr. Earley
 asserts that use of Simon’s induction generator would
 make the combination inoperable. Second, Mr. Earley as-
 serts that the ’842 patent’s centrifugal-weight-control
Case: 20-1816    Document: 26      Page: 12    Filed: 12/14/2020




 12                                              IN RE: EARLEY




 assembly is “very different” from the claimed invention and
 would not have the preamble-required capability. Op. Br.
 8. We reject these contentions.
     At the core of these contentions, which focus as a sub-
 stantive matter on a reasonable expectation of success, is a
 challenge to the Board’s demand for objective evidence. We
 address that challenge through the framework applicable
 during prosecution (in contrast to district-court litigation).
 “[T]he concept of prima facie obviousness establishes the
 framework for the obviousness determination and the bur-
 dens the parties face” during patent examination. ACCO
 Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365 (Fed.
 Cir. 2016); see also In re Brandt, 886 F.3d 1171, 1176 (Fed.
 Cir. 2018) (describing the prima facie framework as well).
 “Under this framework, the patent examiner must first set
 forth a prima facie case, supported by evidence, showing
 why the claims at issue would have been obvious in light of
 the prior art.” ACCO Brands, 813 F.3d at 1365. “Once the
 examiner sets out this prima facie case, the burden shifts
 to the patentee to provide evidence, in the prior art or be-
 yond it, or argument sufficient to rebut the examiner’s evi-
 dence.” Id. at 1365–66. “The examiner then reaches the
 final determination on obviousness by weighing the evi-
 dence establishing the prima facie case with the rebuttal
 evidence.” Id. at 1366. “If this weighing shows obviousness
 by a preponderance of the evidence, then the claims at is-
 sue were unpatentable.” Id. “This burden-shifting frame-
 work makes sense during patent examination because an
 examiner typically has no knowledge of objective consider-
 ations, and those considerations ‘may not be available until
 years after an application is filed.’” In re Brandt, 886 F.3d
 at 1176.
     “The reasonable expectation of success requirement re-
 fers to the likelihood of success in combining references to
 meet the limitations of the claimed invention.” Intelligent
 Bio-Systems, Inc. v. Illumina Cambridge Ltd., 821 F.3d
1359, 1367 (Fed. Cir. 2016).           A relevant artisan’s
Case: 20-1816    Document: 26     Page: 13    Filed: 12/14/2020




 IN RE: EARLEY                                             13



 “expectation of success need only be reasonable, not abso-
 lute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364,
 1367–68 (Fed. Cir. 2007). “This court has long rejected a
 requirement of conclusive proof of efficacy for obviousness.”
 Acorda Therapeutics, Inc. v. Roxane Labs., Inc., 903 F.3d
1310, 1333 (Fed. Cir. 2018) (cleaned up).
                              1
      Substantial evidence supports the Board’s finding that
 a relevant artisan would “modif[y]” Simon’s induction gen-
 erator—specifically, would “size and select an induction
 generator as suggested by Simon to match the enhanced
 capabilities of [the ’842 patent’s centrifugal-weight-control
 assembly]” in order to produce more energy, Ex parte Ear-
 ley, 2020 WL 1286056, at *1, i.e., “increasing amounts of
 energy increasing wind speeds up to cut-out at 25 m/s,” as
 required in claim 26’s preamble. Mr. Earley disputes that
 finding because Simon’s generator could not be physically
 combined with the ’842 patent. But the correct inquiry is
 not limited to “an actual, physical substitution of ele-
 ments”; “the test for obviousness is what the combined
 teachings of the references would have suggested to” a rel-
 evant artisan. In re Mouttet, 686 F.3d 1322, 1332–33 (Fed.
 Cir. 2012); see also In re Applied Materials, Inc., 692 F.3d
1289, 1298 (Fed. Cir. 2012) (“A reference must be consid-
 ered for everything that it teaches, not simply the de-
 scribed invention or a preferred embodiment.”); KSR Int’l
 Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (obviousness
 inquiry must “take account of the inferences and creative
 steps that a person of ordinary skill in the art would em-
 ploy”). The Board here properly relied on the “technical
 grasp of a person having ordinary skill in the art.” Ex parte
 Earley, 2020 WL 1286056, at *1.
     The Board could reasonably determine that there was
 no evidence that justified a different finding about a rele-
 vant artisan’s modification of the specific Simon generator.
 Mr. Earley, who relies only on Simon’s specification, has
Case: 20-1816    Document: 26     Page: 14   Filed: 12/14/2020




 14                                            IN RE: EARLEY




 not shown otherwise. Mr. Earley repeatedly notes that Si-
 mon’s specification is in miles per hour rather than meters
 per second. See Op. Br. 1 (“Examiner does err when he fails
 to understand that the quantitative work found in the prior
 art of Simon is accomplished in mph (miles per hour) and
 not m/s (meters per second).”); see also Op. Br. 3–4. To the
 extent that Mr. Earley suggests that the Board’s finding
 fails because a relevant artisan would not convert the units
 from mph to m/s based on a very simple multiplicative re-
 lationship, he has not pointed to any evidence to support
 that implausible suggestion. Mr. Earley otherwise relies
 on aspects of Simon’s specific induction generator, but that
 reliance does not undermine the Board’s finding that a rel-
 evant artisan would alter Simon’s specific generator to
 achieve the 25 m/s capability.
                              2
     Mr. Earley argues that the Board erred in failing to ac-
 cept his assertion that a relevant artisan would not have a
 reasonable expectation of success in using the ’842 patent’s
 disclosure of a centrifugal weight control. Mr. Earley gives
 two reasons. We find neither sufficient to show error.
     First, Mr. Earley asserts that using the ’842 patent’s
 centrifugal-weight-control assembly on a vertical shaft
 would render the combination “inoperable.” Op. Br. 6–7.
 Specifically, Mr. Earley asserts that “[t]he jackscrews and
 guides” of the ’842 patent could not “support the amount of
 weight that is called for” in the claimed invention. Op. Br.
 7. The Board properly rejected this assertion as “based
 merely on conclusory statements that are not accompanied
 by any objective evidence (e.g., declaration evidence)
 providing detailed specifics of the systems used for compar-
 ison.” Ex parte Earley, 2020 WL 1286056, at *2. The Board
 also properly explained that Mr. Earley’s arguments about
 what the ’842 patent’s centrifugal-weight-control assembly
 could not do relied on properties or features not actually
 required by claim 26—“e.g., a limitation on air brake size,
Case: 20-1816    Document: 26     Page: 15    Filed: 12/14/2020




 IN RE: EARLEY                                             15



 the exclusion of an aerodynamic means, a [centrifugal-
 weight-control] diameter, ability to extend or retract
 weights totaling eight thousand pounds, or induction gen-
 erator rating.” Id. at *2.
     Second, Mr. Earley contends that a relevant artisan
 would “certainly see” the centrifugal-weight-control assem-
 bly in the ’842 patent as an “air brake” that would cause a
 “drag force,” preventing the combined prior art from having
 the capability required by claim 26’s preamble. Op. Br. 8;
 Reply Br. 4. Like his arguments for Simon’s induction gen-
 erator, Mr. Earley’s contention addresses the wrong ques-
 tion. It focuses only on the specific apparatus of the ’842
 patent. It does not undermine the Board’s finding about
 the ’842 patent’s overall teachings on the centrifugal-
 weight-control assembly and Carter’s teachings on the lo-
 cation of the assembly, among other components, at the
 base of the support staff.
                              B
      Mr. Earley also presents two challenges to the Board’s
 inherency reasoning in finding that the combination of the
 prior-art teachings would be a structure having the capa-
 bility required by claim 26’s preamble. We reject both chal-
 lenges.
                              1
      Mr. Earley argues that the Board issued a new ground
 of rejection when, in rejecting his second request for re-
 hearing on the merits, the Board stated: “although we ap-
 preciate that claim 26’s preamble language recites a new
 capability rather than merely an intended use, this capa-
 bility was already disclosed in [the ’842 patent] . . . .” Ex
 parte Earley, 2020 WL 1286056, at *1; Op. Br. 5. We disa-
 gree.
     When the Board relies on “a new ground of rejection
 not relied upon by the examiner, the applicant is entitled
 to reopen prosecution or to request a rehearing.” In re
Case: 20-1816    Document: 26      Page: 16     Filed: 12/14/2020




 16                                               IN RE: EARLEY




 Leithem, 661 F.3d 1316, 1319 (Fed. Cir. 2011) (citing 37
 C.F.R. § 41.50(b)). “Whether the Board relied on a new
 ground of rejection is a legal question that we review de
 novo.” In re Stepan Co., 660 F.3d 1341, 1343 (Fed. Cir.
 2011). “The ultimate criterion of whether a rejection is con-
 sidered new in a decision by the Board is whether appli-
 cants have had fair opportunity to react to the thrust of the
 rejection.” In re Leithem, 661 F.3d at 1319 (cleaned up); see
 also In re Jung, 637 F.3d 1356, 1365 (Fed. Cir. 2011) (“It is
 well-established that the Board is free to affirm an exam-
 iner’s rejection so long as ‘appellants have had a fair oppor-
 tunity to react to the thrust of the rejection.’”). Mr. Earley
 had such an opportunity in his second rehearing.
     In its first rehearing decision, the Board specifically ex-
 plained how the examiner properly “pointed out that a
 claim to an apparatus must be distinguished patentably
 from the prior art in terms of structure rather than func-
 tion”—the same point made in the second rehearing deci-
 sion. Ex parte Earley, 2020 WL 489476, at *2. Because of
 Mr. Earley’s “pro se status and the complex nature of this
 prosecution,” the Board in the first rehearing decision “des-
 ignated” its reasoning a new ground of rejection and gave
 Mr. Earley “two options”: (1) reopen prosecution or (2) re-
 quest a rehearing. Id. at *3. By taking the rehearing op-
 tion, Mr. Earley had a fair opportunity to address this
 ground of rejection—which was not materially changed by
 the Board’s second rehearing decision. See In re Black, 778
 F. App’x 911, 918 (Fed. Cir. 2019) (concluding that the ap-
 plicant’s “opportunity to respond to the Board’s grounds for
 rejection in the Request for Rehearing” was sufficient).
                               2
     On the merits, the Board did not commit reversible er-
 ror. “We have recognized that inherency may supply a
 missing claim limitation in an obviousness analysis.” PAR
 Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1194–95
 (Fed. Cir. 2014). Inherency is a question of fact. Id. at
Case: 20-1816    Document: 26     Page: 17    Filed: 12/14/2020




 IN RE: EARLEY                                               17



 1194; In re Napier, 55 F.3d 610, 613 (Fed. Cir. 1995). “In-
 herency . . . may not be established by probabilities or pos-
 sibilities.” PAR Pharm., 773 F.3d at 1195. “The mere fact
 that a certain thing may result from a given set of circum-
 stances is not sufficient.” Id. A party must instead “show
 that the natural result flowing from the operation as
 taught would result in the performance of the questioned
 function.” Id.
     In the present case, the Board stated that Mr. Earley’s
 own application points to certain structural features as re-
 sponsible for the preamble-required functional capability,
 that the ’842 patent (being combined with teachings from
 Carter and Simon) had the same structural features, and
 that the combination therefore would have the functional
 capability, unless objective evidence showed otherwise:
          Because [the ’842 patent] wind turbine in-
     cludes the same structural elements that [Mr. Ear-
     ley’s present application] discloses are responsible
     for the functional limitations recited in claim 26’s
     preamble, the burden was on [Mr. Earley] to show
     that [the ’842 patent’s] wind turbine as modified by
     the suggestions in the other prior art references
     would not inherently perform the same function re-
     cited in claim 26. [Mr. Earley] does not direct us to
     any objective evidence in satisfaction of meeting
     that burden.
 Ex parte Earley, 2019 Pat. App. LEXIS 10527, at *9–10.
 That inherency reasoning is proper under the prima facie
 framework.
     Indeed, the Board needs only a “sound basis for believ-
 ing” that the combined teachings of the prior art’s structure
 results in the functional limitation. In re Spada, 911 F.2d
705, 708 (Fed. Cir. 1990) (“[W]hen the PTO shows sound
 basis for believing that the products of the applicant and
 the prior art are the same, the applicant has the burden of
 showing that they are not.”); see also In re Ikeda Food
Case: 20-1816    Document: 26      Page: 18   Filed: 12/14/2020




 18                                            IN RE: EARLEY




 Research Co., Ltd., 758 F. App’x 952, 957 (Fed. Cir. 2019)
 (obviousness case citing In re Spada, 911 F.2d at 708, for
 the sound-basis proposition); In re Best, 562 F.2d 1252,
 1255 (C.C.P.A. 1977) (“Where, as here, the claimed and
 prior art products are identical or substantially identical,
 or are produced by identical or substantially identical pro-
 cesses, the PTO can require an applicant to prove that the
 prior art products do not necessarily or inherently possess
 the characteristics of his claimed product.”); Southwire Co.
 v. Cerro Wire LLC, 870 F.3d 1306, 1311 (Fed. Cir. 2017)
 (adopting In re Best’s burden-of-production framework).
 The burden thus shifted to Mr. Earley to produce evidence
 to rebut the Board’s initial finding. Mr. Earley did not do
 so. The Board’s finding is supported by substantial evi-
 dence.
                              IV
     We have considered Mr. Earley’s other arguments and
 find them unpersuasive. For the reasons we have stated,
 we affirm the Board’s conclusion that claims 26–29 of the
 ’235 application are unpatentable for obviousness.
      Each party shall bear its own costs.
                         AFFIRMED